United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1725
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Luis Ortiz Rodriguez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: August 2, 2022
                               Filed: August 5, 2022
                                   [Unpublished]
                                   ____________

Before GRUENDER, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Luis Ortiz Rodriguez appeals the sentence the district court1 imposed after he
pleaded guilty to drug and firearm offenses, pursuant to a plea agreement containing

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
an appeal waiver. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness of the
prison sentence on the drug conviction and raising claims of ineffective assistance of
counsel.

      Upon de novo review, we conclude the appeal waiver is valid, enforceable, and
applicable to the sentencing issues raised in this appeal. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (standard of review). Rodriguez’s arguments fall
within the scope of the waiver, the record shows he entered into the plea agreement
and waiver knowingly and voluntarily, and no miscarriage of justice would result
from enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997).
We will not review Rodriguez’s claims of ineffective assistance of counsel on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006).
Finally, we have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues for review outside the scope of the
appeal waiver.

      Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-